Citation Nr: 0918121	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  06-32 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for colon cancer, to 
include as a residual of exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from October 
1942 to March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has been diagnosed with adenocarcinoma of the 
sigmoid colon, colon cancer.

2.  The Veteran served aboard a ship that disembarked Marines 
at Nagasaki, Japan in September 1945.  

3.  The evidence supports that the Veteran is a "radiation-
exposed veteran" within the meaning of the applicable 
regulations.  


CONCLUSION OF LAW

Adenocarcinoma of the sigmoid colon, colon cancer, is 
presumed to have been incurred as a result of exposure to 
ionizing radiation during service.  38 U.S.C.A. §§ 101(16), 
1110, 1116, 5107(a) (West 2002); 38 C.F.R. §§ 3.303, 3.309(d) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Board grants service connection for colon 
cancer, which represents a complete grant of the benefit 
sought on appeal.  As such, no discussion of VA's duty to 
notify or assist is necessary.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002). 

The veteran contends that he incurred colon cancer due to 
exposure to ionizing radiation in service.  He specifically 
claims that he was exposed to ionizing radiation during 
occupation service in Japan at the end of World War II.  

Service connection for a disability based upon exposure to 
ionizing radiation can be awarded on three different legal 
bases.  The first, and only basis applicable in the instant 
case, is a presumptive basis for diseases specific to 
radiation exposed veterans under 38 C.F.R. § 3.309(d).  VA 
regulations specify that cancer of the 21 types of cancer 
that warrant presumptive service connection if they become 
manifest in a "radiation-exposed veteran" within specified 
periods of time.  Cancer of the colon is one of the specified 
cancers.  38 C.F.R. §§ 3.309(d)(2).  A private surgical 
pathology report dated December 1998 reveals that the Veteran 
was diagnosed adenocarcinoma of the sigmoid colon, colon 
cancer.  Accordingly, he has one of the specified diseases.  

The next question is whether he is a "radiation-exposed 
veteran" within the meaning of the applicable regulations.  
A "radiation-exposed veteran" is some one who participated 
in a "radiation-risk activity" which includes the 
"occupation of Hiroshima and Nagasaki, Japan, by United 
States forces" during the period of time from August, 6, 
1945 to July 1, 1946. 38 C.F.R. §§ 3.309(d)(3)(ii)(B).  This 
is further defined as official military duties within 10 
miles of the city limits of either Hiroshima or Nagasaki, 
Japan, which were required to perform or support military 
occupation of territory, control of the population, 
stabilization of the government, demilitarization of the 
Japanese military, rehabilitation of the infrastructure, or 
deactivation and conversion of war plants or materials.  38 
C.F.R. § 3.309(d)(3)(vi).

The Veteran's service personnel records establish that he was 
sailor who was stationed aboard the USS WAYNE (APA-54) from 
September 1943 until approximately March 1946.  A summary of 
this ship's history is also of record and establishes that 
the ship disembarked Marines at Nagasaki on September 23, 
1945.  The Veteran was serving aboard the ship at this time.  

The Court has held that the statutory presumption under 38 
U.S.C.A. § 1112(c) applies to forces engaged in official 
duties, but does not apply to visits to either Hiroshima or 
Nagasaki while on leave from duty not related to the 
occupation. McGuire v. West, 11 Vet. App. 274 (1998). 

The operation of the USS WAYNE disembarking Marines at 
Nagasaki, Japan on September 23, 1945, could only have been 
accomplished by two methods.  The first, and most likely, 
would have been to actually put into port at a pier.  The 
second method would have been to anchor in the harbor and 
ferry the Marines ashore in boats.  Either method would have 
placed the Veteran's ship within 10 miles of the city limits 
of Nagasaki.  The act of disembarking Marines would be an 
official military duty in support of the occupation of Japan.  

The evidence shows that the Veteran is diagnosed with colon 
cancer.  The evidence also shows that he participated in the 
radiation-risk activity of being aboard a ship that 
disembarked troops at Nagasaki in September 1945.  This 
action was within 10 miles of the city limits of Nagasaki, 
Japan, and was a military duty in support of the occupation.  
As such the Veteran is a radiation-exposed veteran.  
Accordingly the evidence supports a grant of service 
connection for colon cancer on the presumptive basis of 
exposure to ionizing radiation.  38 C.F.R. §§ 3.309(d).


ORDER

Service connection for colon cancer is granted.  


____________________________________________
STEVEN D. REISS 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


